NUMBERS 13-14-00499-CR AND 13-14-00500-CR

                           COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG

RAUL GARZA SALAZAR,                                                      Appellant,

                                         v.

THE STATE OF TEXAS,                                                       Appellee.


                    On appeal from 445th District Court
                        of Cameron County, Texas.


                                     ORDER
            Before Justices Benavides, Perkes, and Longoria
                           Order Per Curiam

      Appellant, Raul Garza Salazar, filed appeals from judgments entered by the 445th

District Court of Cameron County, Texas, in cause numbers 2013-DCR-01700 and 2013-

DCR-01701. These appeals were docketed as cause numbers 13-14-00006-CR and

13-14-00007-CR, respectively. On June 19, 2014, cause numbers 13-14-00006-CR and
13-14-00007-CR were abated for purposes of determining whether appellant is indigent

and entitled to a free appellate record. The trial court found that appellant failed to

establish a prima facie showing of indigence and is not entitled to a free appellate record.

       Appellant filed appeals from the trial court’s denial of indigence (cause numbers

13-14-00499-CR and 13-14-00500-CR). The appellate record relevant to appellant’s

indigence claim was filed with this Court on September 19, 2014. On September 23,

2014, this Court notified appellant that the briefing schedule regarding the indigence issue

had begun. This Court has previously granted appellant an extension until November

19, 2014, for the filing of appellant’s brief.

       Appellant has not filed a brief in these causes. Accordingly, appellant is hereby

ORDERED to file the appellate brief on the indigence matter with this Court on or before

January 7, 2015. NO FURTHER EXTENSIONS WILL BE GRANTED IN THIS MATTER.

If appellant fails to file the brief within the foregoing specified period of time, the Court will

consider these appeals without briefs. See TEX. R. APP. P. 38.8(b)(4).

       It is so ORDERED.

                                                     PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
17th day of December, 2014.




                                                 2